t c memo united_states tax_court john d moore and julia a smith f k a julia a moore petitioners v commissioner of internal revenue respondent docket no filed date norman arthur lofgren and david c gair for petitioners garrett d gregory for respondent memorandum findings_of_fact and opinion thornton chief_judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a sec_6662 penalty of dollar_figure after the parties’ concessions the issues for decision are whether petitioners are entitled to a greater adjusted_basis in their american trucksource inc ats stock than respondent has allowed and whether they are liable for the sec_6662 accuracy-related_penalty findings_of_fact the parties have stipulated some facts which we find accordingly except as otherwise noted when they petitioned the court petitioners resided in texas background early in his career mr moore worked as a certified_public_accountant focusing mainly on audit and litigation support in he became operations general manager of dallas peterbilt inc dallas peterbilt a subchapter_s_corporation that sold large trucks and provided service facilities for them at that time dallas peterbilt was owned entirely by jesse kirk and his family in mr moore became president of dallas peterbilt all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar petitioners concede that their taxable_income should be increased by dollar_figure to reflect dividends they received from ats respondent concedes that petitioners are not liable for the sec_6662 penalty with respect to this dividend income mr moore’s exercise of purchase option for ats stock by letter dated date jesse kirk offered mr moore an option good until date to purchase of his family’s interest in dallas peterbilt or its successors option in mr moore exercised this option to purchase from mr kirk big_number class a common_stock shares of dallas peterbilt’s successor ats for dollar_figure mr moore’s purchase of ats stock from mr baker in the meantime in ats had merged with baker nashville partnership the two partners of which were gary t baker and phil garrott after the merger mr baker redeemed mr garrott’s interest ending up with big_number shares of ats class a common_stock on date mr moore entered into an agreement to purchase all of these shares from mr baker for dollar_figure as part of this transaction mr moore executed in favor of mr baker a recourse promissory note dated date for dollar_figure due and payable with interest on date before any payments had been made on this promissory note mr moore and mr baker revised the terms of the purchase in dallas peterbilt had changed its name to truck centers of america and later changed its name to american truck source inc for convenience subsequent references to ats will include as appropriate dallas peterbilt and truck centers of america agreeing that mr moore would pay mr baker dollar_figure million on date and would pay the balance of the purchase_price in three annual installments of dollar_figure each mr moore’s obligation to make these installment payments was memorialized in a new recourse promissory note executed date for dollar_figure x dollar_figure renewed promissory note payments to mr baker and the ats lawsuit to make the dollar_figure million initial payment as required under the revised purchase agreement mr moore arranged to have ats wire dollar_figure million from its bank account to mr baker on date in partial payment of principal and interest due under the renewed promissory note between date and date ats issued checks to mr baker totaling dollar_figure ats treated both the initial dollar_figure million payment and the subsequent payments to mr baker as advances to mr moore pursuant to a preexisting loan agreement the parties stipulated that the face_amount of the renewed promissory note was dollar_figure the evidence shows however that the face_amount of this promissory note was dollar_figure we disregard the parties’ stipulation in this regard as clearly contrary to the facts disclosed by the record see 93_tc_181 66_tc_312 petitioners characterize this loan agreement as an unsecured revolving line of credit and assert that it is evidenced by a promissory note dated date from mr moore to ats in the principal_amount of dollar_figure million or so much continued sometime after date mr moore sued ats in the district_court of dallas county texas seeking rescission of his loan agreement with ats because of a mutual mistake as to the value of the ats shares purchased from mr baker mr moore’s petition alleged that he had entered into the stock purchase agreement with mr baker at the request of ats and stated defendant ats wanted the shares to be owned by a ‘friendly’ party and therefore asked plaintiff mr moore as a convenience to defendant to enter into the spa stock purchase agreement and purchase the shares from baker the petition further stated that mr moore had agreed to the purchase_price of mr baker’s shares on the basis of information that ats had provided mr moore and a promise that ats would lend him the funds for the purchase_price the petition further asserted that after entering into this agreement mr moore had discovered that the ats shares had been overvalued and that if he had known the true value of mr baker’s shares he would not have entered into the loan agreement with ats or the stock purchase agreement with mr baker the petition asserted that as of the date of the petition ats had advanced mr moore over dollar_figure which he had paid to mr baker continued thereof as may be advanced from time to time according to petitioners’ records from about date until the end of the balance mr moore owed on this line of credit significantly exceeded the dollar_figure million credit limit indicated by this promissory note pursuant to the stock purchase agreement that mr moore had repaid none of these advances and that mr baker was still owed over dollar_figure million pursuant to the stock purchase agreement the ats litigation was concluded on date when the texas trial_court entered an agreed judgment hereinafter referred to as the agreed judgment the agreed judgment stated that ats had advanced mr moore dollar_figure that mr moore owed ats dollar_figure of accrued interest with respect to these advances that mr moore had repaid no portion of his debt to ats and that dollar_figure million of mr moore’s debt to mr baker under the renewed promissory note remained unpaid the agreed judgment further stated that the true economic value of the ats shares on date was dollar_figure million the agreed judgment required ats to advance mr moore the remaining amounts due on the baker note and stated that to reflect the true economic value of the shares the principal_amount of the ats loan to mr moore would be reduced to dollar_figure million with interest to run on this amount from date the date of ats’ initial advance to mr moore with respect to the stock purchase transaction by a bookkeeping entry dated date pursuant to the agreed judgment ats reduced the balance owing on mr moore’s line of credit by we are unable to replicate this number from the evidence before us dollar_figure the amount that according to the agreed judgment ats had advanced mr moore with respect to the ats stock purchase by a separate bookkeeping entry also dated date ats increased the balance owing on mr moore’s line of credit by dollar_figure million the amount that pursuant to the agreed judgment mr moore owed ats with respect to the ats stock purchase by checks dated june and date ats paid to mr baker dollar_figure and dollar_figure respectively in satisfaction of all remaining principal and interest owed under the renewed promissory note in mr moore sold all of his ats shares for dollar_figure million petitioners’ tax reporting the accounting firm bdo seidman prepared petitioners’ through federal_income_tax returns petitioners’ main contact there was a certified_public_accountant catherine fox who was familiar with all the facts regarding mr moore’s purchase and sale of his ats shares mr moore testified that after the relevant transactions in he fully repaid ats all amounts due under his line of credit the documentary_evidence that petitioners introduced however is inconclusive in this regard catherine fox also represented petitioners in an internal_revenue_service irs examination relating to their tax_year as part of that examination the continued on schedule d capital_gains_and_losses of their joint federal_income_tax return petitioners reported a capital_loss of dollar_figure from mr moore’s sale of the ats stock in calculating the capital_loss petitioners reported a basis of dollar_figure in the ats shares notice_of_deficiency in the notice_of_deficiency respondent determined that petitioners had a long-term_capital_gain of dollar_figure million from the sale of mr moore’s ats stock by way of explanation the notice_of_deficiency stated only that the ats stock basis was overstated and that respondent had increased petitioners’ capital_gain accordingly i burden_of_proof opinion as a general_rule the commissioner’s determination of a taxpayer’s liability is presumed correct and the taxpayer bears the burden of proving that the continued irs considered the tax consequences of the agreed judgment the irs appeals_division settled this matter on the basis that because the amount of mr moore’s debt to ats was disputed petitioners’ taxable_income did not include cancellation_of_indebtedness_income as a result of the agreed judgment this amount reflected reductions to basis from the application of subch s shareholder basis rules but no reduction to basis as a consequence of the resolution of mr moore’s lawsuit against ats determination is improper see rule a 290_us_111 pursuant to sec_7491 however the burden_of_proof as to factual issues that are relevant to ascertaining the taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to those issues as discussed below we decide the issues discussed in this opinion on a preponderance_of_the_evidence and not by reference to the placement of the burden_of_proof consequently we need not decide whether pursuant to sec_7491 the burden_of_proof should shift to respondent see 110_tc_189 ndollar_figure ii mr moore’s basis in ats stock the primary issue for decision is the amount of petitioners’ adjusted_basis in the ats stock that mr moore sold in a general rules gain_or_loss from the sale_or_other_disposition of property reflects the difference between the amount_realized and the property’s adjusted_basis see sec_1001 adjusted_basis is generally basis determined under sec_1012 adjusted as determined under sec_1016 sec_1011 under sec_1012 basis is generally the property’s cost in the case of stock in an s_corporation adjustments to basis include adjustments required under sec_1367 sec_1016 on brief the parties focus on mr moore’s basis in his ats stock without regard to adjustments required under sec_1367 which they suggest they will be able to calculate as part of the rule_155_computations consequently for present purposes we focus on the basis of mr moore’s ats stock without regard to any adjustments under section dollar_figure cost is any amount_paid for such property in cash or other_property sec_1_1012-1 income_tax regs cost generally includes promissory notes issued in exchange for property 461_us_300 331_us_1 see sec_1_1012-1 income_tax regs although cost_basis generally equals the price paid for property irrespective of its actual value this rule might not apply ‘where a transaction is based upon ‘peculiar circumstances’ which influence the purchaser to agree to a price in excess of the property’s fair_market_value ’ lemmen v commissioner generally a shareholder’s adjusted_basis in s_corporation stock is increased for items of income passed through to the shareholder under sec_1366 and decreased but not below zero by losses and deductions passed through to the shareholder under sec_1366 sec_1367 if the parties are unable to agree about these adjustments we may address this issue in a rule b proceeding 77_tc_1326 holding that a taxpayer’s basis in a cattle herd was limited to its fair_market_value at the time of purchase where excess purchase_price was allocable to maintenance contracts quoting 58_tc_757 b the parties’ contentions petitioners assert that mr moore’s cost_basis in his ats shares was dollar_figure representing the dollar_figure that he paid in exercising his option to purchase of the kirk family’s interest plus the dollar_figure that petitioners say represent the total payments that mr moore made pursuant to his agreement to purchase mr baker’s big_number shares respondent contends that mr moore’s cost_basis in the ats shares was only dollar_figure million because as a result of the agreed judgment his ultimate cost and economic outlay for the ats shares was only dollar_figure million respondent cites 344_us_6 to invoke a relation-back doctrine that according to respondent would require correlating mr moore’s original purchase of ats stock from mr baker with the agreed judgment that limited to dollar_figure million the principal_amount of mr moore’s obligation to ats with respect to mr moore’s purchase of mr baker’s ats shares respondent also contends that the lawsuit resulted in a return of mr moore’s capital with respect to these shares that lowered his basis to dollar_figure million c basis in the ats stock acquired pursuant to the option respondent’s contentions seem to overlook the ats stock that mr moore acquired by exercising the option neither in the notice_of_deficiency nor in this proceeding has respondent accounted for the dollar_figure that mr moore paid for the ats shares he acquired from jesse kirk pursuant to the option respondent has advanced no reason this dollar_figure should not be included in mr moore’s basis in any event we have found as a fact that mr moore paid dollar_figure for the ats shares purchased pursuant to the option and we hold that this amount should be included in his cost_basis d basis in the ats stock acquired from mr baker has respondent improperly raised new matters petitioners contend that respondent’s relation back and return_of_capital arguments as related to the ats shares acquired from mr baker are new matters that respondent has improperly raised for the first time on brief they note that the notice_of_deficiency stated merely that the basis of the ats shares was overstated that respondent raised his return_of_capital theory only shortly before trial and that he raised his relation back theory only in his posttrial brief they contend that respondent’s wholesale changes to his theories constitute new matters that are not properly before the court or alternatively that the burden_of_proof with respect to any factual issues related to these new legal theories should be shifted to respondent contrary to petitioners’ contentions respondent’s legal theories merely clarify and develop his determination in the notice_of_deficiency and do not constitute new matters see 112_tc_183 discussing differing effects of relying on a new_theory and raising a new_matter 92_tc_1267 aff’d 906_f2d_62 2d cir 77_tc_881 although it is most appropriate for the commissioner to assert his legal theories in the notice_of_deficiency the answer or his amended answer the commissioner is not necessarily barred from relying on new legal theories advanced later during the pendency of the proceedings see 714_f2d_977 9th cir aff’g tcmemo_1982_209 139_tc_396 ware v commissioner t c pincite moreover this court has inherent authority to decide cases on grounds not raised in the notice_of_deficiency 84_tc_191 aff’d 796_f2d_116 5th cir in either instance the critical consideration is whether the taxpayer would suffer unfair surprise or disadvantage see dirico v commissioner t c pincite ware v commissioner t c pincite seligman v commissioner t c pincite we are not convinced that petitioners will suffer any unfair surprise or disadvantage from our consideration of respondent’s legal theories or from our application of the law to the facts established by the record on brief petitioners contend that if they had known that respondent intended to rely on his current theories they would have introduced additional evidence at trial namely testimony and documentation with respect to petitioners’ and ats’ tax_year examination for reasons discussed in more detail below however we are not persuaded that additional evidence relating to their or ats’ tax years would help their case petitioners have not adequately explained what other relevant evidence if any they might have wished to have introduced in any event respondent discussed his return_of_capital theory in his pretrial memorandum filed before trial petitioners subpoenaed two of respondent’s revenue agents involved in the examination of petitioners’ and ats’ tax returns respondent moved to quash both subpoenas at a hearing on respondent’s motion to quash petitioners’ counsel stated that petitioners sought to introduce testimony from both agents with respect to their professional interface with accountants from bdo seidman who represented mr moore as part of their defense to the accuracy-related_penalty we granted respondent’s motion to quash because petitioners’ proffered evidence was a mixture of improper opinion testimony and hearsay that was immaterial to the resolution of the issues before the court about two weeks before trial see wilson v commissioner tcmemo_2002_61 finding no prejudice or disadvantage to taxpayers where the commissioner discusses new legal theories in his pretrial memorandum aff’d 71_fedappx_623 9th cir schaefer v commissioner tcmemo_1992_205 same his so-called relation back theory merely supports or amplifies those arguments accordingly respondent is not barred from asserting these legal theories in any event we base our analysis on the record presented rather than on placement of the burden_of_proof should petitioners’ ats basis be reduced on account of the agreed judgment respondent contends that petitioners’ ats basis should be reduced on account of the agreed judgment because mr moore’s agreement to purchase mr baker’s ats shares was integrally related to the loan from ats to pay for these shares and the agreed judgment that relieved him of all but dollar_figure million of the principal_amount of that loan petitioners counter that respondent’s legal theories incorrectly ignore the separateness of the two transactions and further incorrectly treat the purchase from mr baker and loan from ats as one unified transaction petitioners contend that we should respect as two separate transactions mr moore’s purchase of the ats stock from mr baker for dollar_figure and mr moore’s separate loan arrangement with ats to pay for these shares the recourse note that mr moore gave mr baker may have reflected a legally binding debtor-creditor relationship that without more would properly have been reflected in petitioners’ basis but the real import of the transaction must be determined not by subtleties of draftsmanship but by their total effect 356_us_260 when a transaction is structured so that taking economic realities into account there is no realistic expectation that the taxpayer will repay the entire nominal debt the amount recognized as actual debt should be limited accordingly see 39_tc_1064 while it is true that technically petitioner was personally obligated on his note there was no reason to think that petitioner could or would have been called upon to pay the note out of his own funds aff’d 325_f2d_180 4th cir roe v commissioner t c memo respondent has not argued that mr moore’s promissory note to mr baker was or should be treated as nonrecourse debt cf 64_tc_752 nonrecourse debt used to acquire property was not true indebtedness to the extent it exceeded the property’s fair_market_value aff’d 544_f2d_1045 9th cir 37_fedclaims_164 w hen the debt is nonrecourse in nature and exceeds a reasonable estimate of fair_market_value the majority rule is that the entire debt is disregarded from basis discussing cases in which recourse notes have been held not to be genuine indebtedness for purposes of determining basis in acquired property aff’d without published opinion sub nom haag v commissioner 855_f2d_855 8th cir and aff’d without published opinion sub nom sincleair v commissioner 841_f2d_394 5th cir the economic reality of the transactions in question viewed in their totality was that mr moore agreed to purchase mr baker’s ats shares as an accommodation to ats with an understanding that ats’ funds would be used to pay the nominal purchase_price according to mr moore’s own allegations in his subsequent lawsuit against ats there was no expectation that he should pay out of his own funds more than the true economic value of the shares which both he and ats ultimately agreed was only dollar_figure million in the final analysis mr moore according to mr moore’s allegations he entered into the stock purchase agreement with mr baker at ats’ request and agreed to the purchase_price on the basis of information that ats had provided him and a promise that ats would lend him the funds for the purchase_price his lawsuit was predicated upon his and ats’ mutual mistake as to the value of the ats stock at the time of the purchase he sought rescission of the loan agreement claiming that he would suffer irreparable harm by owing ats an excessive_amount of money for an investment worth far less than the amount owed pursuant to the agreed judgment both parties agreed that when mr moore purchased the ats shares from mr baker and agreed to the ats loan he believed that the value of the ats shares was equal to the p urchase p rice when in fact the value of the ats shares was substantially less than the p urchase p rice the parties also continued neither paid nor was he obligated to pay more than dollar_figure million for mr baker’s ats shares in these circumstances we agree with respondent that mr moore’s cost_basis in these shares was dollar_figure million this conclusion is consistent with 127_f2d_127 5th cir a decision by the court_of_appeals for the fifth circuit to which any appeal of this case would ordinarily lie see sec_7482 in that case the taxpayer borrowed dollar_figure from a third party to purchase a seat on the new york stock exchange the lender agreed not to maintain suit against the taxpayer to collect the debt so long as the taxpayer remained a member of the stock exchange the lender also agreed to subordinate his claims to other debts the taxpayer might incur in transacting business while a member of the stock exchange several years after the original loan and before the taxpayer had repaid any of it the taxpayer and the lender agreed to settle the debt for dollar_figure the court held that the taxpayer had no gain on the compromise of the debt but rather the taxpayer’s basis in the seat was reduced to the compromised amount in reaching this result the court observed that the taxpayer never had control of the borrowed money but it was continued agreed that the true economic value of the ats shares on date was dollar_figure million the agreed judgment reduced the principal_amount of mr moore’s obligation to the ats loan to dollar_figure million expressly loaned to buy a seat on the exchange for dollar_figure and he could do nothing else with it it was in effect as though the lender had sold him the seat courts f 2d pincite in addition the court noted because of restrictions on the lender’s right to collect the debt was not absolute id looking at the whole transaction as was done in 271_us_170 the court concluded that the substance of this transaction is that the taxpayer bought a seat on the exchange for which he gave an obligation of dollar_figure nominally but which fell far short of being an absolute one and which had really a much less exchangeable value id similarly ats lent mr moore the funds for the stock purchase but paid mr baker directly mr moore could do nothing else with those funds and given that according to mr moore’s allegations in his lawsuit ats requested him to purchase mr baker’s shares in the first instance the court’s reasoning in courts about the transactional substance applies with even greater force here-- i t was in effect as though ats acquired mr baker’s ats shares and sold them to mr moore id moreover the non-arm’s-length nature of the loan agreement between mr moore and ats and the manner in which they dealt with it strongly suggest that it did not represent absolute indebtedness more specifically for a long time mr moore’s outstanding balance on his ats loan significantly exceeded the dollar_figure million credit limit indicated by the promissory note that petitioners say evidenced his ats line of credit moreover at the time of the agreed judgment mr moore had repaid ats none of the money that ats had lent him to purchase the shares from mr baker some months earlier looking at the transaction as a whole we are left with the firm conviction that mr moore’s loan arrangement with ats similar to the loan arrangement in courts fell far short of absolute indebtedness and that the actual effect of the agreed judgment was to reduce the purchase_price of the ats shares that mr moore acquired from mr baker see also 135_f2d_68 6th cir holding that discharge of debt by third-party lender to purchaser of property resulted in a reduction of purchase_price aff’g 44_bta_853 in this regard petitioners’ reliance on 19_tc_275 is misplaced the issue in edwards was whether a taxpayer who acquired stock through bank loans had to reduce his stock basis in those shares when he was relieved of these loans years later in edwards however unlike although respondent does not appear to dispute that mr moore eventually paid ats the dollar_figure million debt that remained after the agreed judgment the record does not clearly indicate how or when this payment was made in 19_tc_275 the taxpayer purchased big_number shares of valvoline oil co stock valvoline stock see id pincite in continued the instant case the value of the stock and the value of the obligation were unrelated id pincite as were the creditor and the vendor petitioners also point to the fact that the irs’ examination of their tax_return resulted in a determination that the agreed judgment did not give rise to cancellation_of_indebtedness_income for them because the amount of the debt was in dispute this circumstance however supports rather than undermines our conclusions the determination that petitioners had no cancellation_of_indebtedness_income for is consistent with our view that mr moore’s original debt to ats was not absolute and that the actual amount of the debt was the dollar_figure million ultimately reflected in the agreed judgment to permit petitioners a basis in the ats stock reflecting the nominal purchase_price of the stock acquired from mr continued order to facilitate this purchase he borrowed dollar_figure million from each of two banks id pincite both debts were evidenced by collateral loan notes and secured_by stock the taxpayer had owned previously as well as the valvoline stock he had recently purchased id for the duration of the loans both banks permitted the taxpayer to substitute other collateral in exchange for the release of his valvoline shares and he did in fact substitute other collateral for some of his valvoline shares id pincite over a decade after purchasing the valvoline stock the taxpayer became insolvent and both banks sold some of the collateralized stock to satisfy his debts id the collateralized stock remaining was not sufficient however to satisfy his remaining outstanding debts to the banks id pincite in total the taxpayer owed approximately dollar_figure million to the banks but as a result of negotiations he was able to cancel each debt for payments to each bank totaling dollar_figure id this court held that the taxpayer’s basis was not reduced by the debt forgiven by the two banks id pincite baker without realizing any cancellation_of_indebtedness_income as a result of the agreed judgment would result in an unjustified tax windfall to petitioners by contrast the result we reach today affords symmetry to the tax consequences of the agreed judgment for petitioners’ and tax yearsdollar_figure in sum on the unique facts of this case we conclude that mr moore’s cost_basis in his ats stock must be reduced to account for the agreed judgment we hold that as of the date of the sale of his ats stock his cost_basis was dollar_figure representing the dollar_figure million debt fixed by the agreed judgment on the basis of the shares’ true value and the dollar_figure mr moore paid in exercising the option from jesse kirk iii accuracy-related_penalty respondent determined that petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 and b and for negligence or a substantial_understatement_of_income_tax respondent bears the burden of petitioners also argue on brief that it is unfair to reduce their basis in their ats shares because pursuant to sec_1367 their basis has already been reduced by a distributive_share of the loss ats purportedly suffered in as a result of the agreed judgment the short answer to petitioners’ argument is that determination of cost_basis under sec_1012 is independent of the adjustments required under sec_1016 including adjustments required under sec_1367 to arrive at adjusted_basis the statutory scheme does not allow for increased cost_basis under sec_1012 to counteract the effects of adjustments under sec_1016 production with respect to this penalty see sec_7491 to meet this burden respondent must produce evidence establishing that it is appropriate to impose this penalty once respondent has done so the burden_of_proof is on petitioners to show that the penalty does not apply see rule a 116_tc_438 sec_6662 and b imposes a accuracy-related_penalty on any portion of a tax underpayment that is attributable to among other things any substantial_understatement_of_income_tax defined in sec_6662 as an understatement that exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 although the exact amount of petitioners’ understatement will depend on the parties’ rule_155_computations it seems almost certain that those computations will establish that petitioners had a substantial_understatement_of_income_tax so as to meet respondent’s burden of production see prince v commissioner tcmemo_2003_247 accordingly we need not decide whether respondent has also met his burden of production as to negligence the accuracy-related_penalty does not apply with respect to any portion of the underpayment if it is shown that the taxpayer had reasonable_cause and acted in good_faith sec_6664 whether a taxpayer acted with good_faith depends upon the facts and circumstances of each case sec_1_6664-4 income_tax regs petitioners contend they had reasonable_cause and acted in good_faith in relying on advice from their advisers at bdo seidman who prepared their income_tax return for as well as earlier years reliance on a professional tax adviser’s advice may demonstrate reasonable_cause and good_faith if taking into account all the facts and circumstances the reliance was reasonable and the taxpayer acted in good_faith sec_1_6664-4 c income_tax regs reliance on a tax adviser may be reasonable and in good_faith if the taxpayer establishes the adviser was a competent professional with sufficient expertise to justify reliance the taxpayer provided necessary and accurate information and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir respondent does not appear to dispute that petitioners’ tax advisers at bdo seidman were competent professionals with sufficient expertise to justify reliance mr moore’s credible testimony and the documentary_evidence show that these advisers were fully aware of all the facts relating to the transactions in question we find that petitioners sought and in good_faith relied on the tax_advice of professional tax advisers taking into account all the facts and circumstances we conclude that petitioners had reasonable_cause and acted in good_faith in reporting their basis in the ats shares cf 469_us_241 when an accountant or attorney advises a taxpayer on a matter of tax law such as whether a liability exists it is reasonable for the taxpayer to rely on that advice we do not sustain the imposition of the accuracy-related_penalty to reflect the foregoing and the parties’ concessions decision will be entered under rule
